tcmemo_2010_214 united_states tax_court martin c cooper petitioner v commissioner of internal revenue respondent docket no filed date mark m mockensturm for petitioner elizabeth r edberg for respondent memorandum opinion paris judge in a notice_of_deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax and accuracy-related_penalties of dollar_figure and dollar_figure under sec_6662 a for tax_year sec_1all section references are to the internal_revenue_code of continued and respectively petitioner timely petitioned this court for review of respondent’s determinations the parties have submitted this case fully stipulated under rule the only remaining issue is whether petitioner was a common_law_employee or an independent_contractor for tax years and background the parties do not dispute the following on date petitioner filed a form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding with respondent to determine whether his employment status with securities service network inc ssn inc was that of an employee or an independent_contractor on date respondent issued a letter to petitioner and to ssn inc determining that petitioner was an employee of ssn inc a portion of each deficiency as reflected in the notice was attributable to respondent’s determination that petitioner worked for ssn inc as an employee rather than as an independent_contractor petitioner timely filed a petition with this court on date petitioner resided in ohio when he filed his petition continued as amended and all rule references are to the tax_court rules_of_practice and procedure 2respondent has conceded the penalties when petitioner originally filed his petition he argued that respondent’s determination was incorrect as he was an independent_contractor not an employee however since filing his petition petitioner has conceded that he was an employee of ssn inc discussion petitioner’s worker status was the only issue left unresolved by the parties’ stipulation of settled issues petitioner no longer disputes respondent’s determination that he was an employee of ssn inc for tax years and c ourts will not gratuitously decide complex issues that cannot affect the disposition of the case before them 64_tc_589 therefore this court sustains the deficiencies attributable to respondent’s determination that petitioner worked for ssn inc as an employee 3the notice_of_deficiency was predicated in part on respondent’s determination that petitioner was an employee thus limiting the deductibility of expenses reported on petitioner’s schedule c profit or loss from business 4petitioner has asked the court to draw a defining line explaining what qualifies as permissive supervisory control under sec_921 of the taxpayer’s relief act of when determining employment status of a securities broker dealer for purposes of the internal_revenue_code this court is not at liberty to issue advisory opinions when no tax controversy exists in reaching the conclusions described herein the court has considered all arguments made and to the extent not mentioned above concludes they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
